Citation Nr: 1329166	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  04-31 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating greater than 10 percent for a left eye retinal lesion.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, C.W., and B. A.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran served on active military duty from February 1983 to February 2003.

This appeal arises to the Board of Veterans' Appeals (Board) from March 2003 and later rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In pertinent part of a March 2003 rating decision, the RO granted service connection and assigned a noncompensable rating for a macular microhole with associated operculum of the left eye.  In February 2007, the RO granted a 10 percent schedular rating for this disability effective back to March 1, 2003, which is the day after separation from active military service.  The Veteran has appealed for a higher initial schedular rating and an extra-schedular rating.  

The Board remanded the claim in November 2007, May 2010, July 2012, and February 2013. 

In September 2007, the Veteran testified before a Veteran's law judge who is no longer employed at the Board and in October 2012 the Veteran testified before the undersigned Veterans Law Judge.  

The record consists of two volumes of paper claims files and an electronic file known as Virtual VA.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (hereinafter: the Court) held that when the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a February 2013 remand instruction, the Board requested that the service-connected left eye disability be re-examined, "by a qualified ophthalmologist" [underlining in original].  In April 2013, a VA optometrist conducted the examination.  While the examination report appears to be comprehensive, the examination was not conducted by an ophthalmologist and no explanation as to why VA could not comply with the Board's instruction was offered.  In fact, the introduction portion of the April 2013 examination report erroneously instructs that the examiner may be either a licensed ophthalmologist or a licensed optometrist.  Prior to adjudication, the Veteran should be examined by an ophthalmologist.  

During the appeal period, relevant rating provisions and rating instructions (i.e, 38 C.F.R. §§ 3.383, 4.75-4.79) concerning visual impairment disabilities were revised effective December 10, 2008 (see 73 Fed. Reg. 66549 (2008)) and again on March 18, 2009 (see 74 Fed. Reg. 11483) (2009)).  The latter change provides that the revised code applies retroactively to claims received prior to December 26, 2007.  While the statement of the case issued in June 2004 discusses the earlier rating criteria and supplemental statements of the case (SSOCs) issued in March 2010 and later discuss the revised rating criteria, no SSOC has informed the Veteran of the effective date of the changes in rating criteria or that he may be accorded whichever version is to his advantage.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran additional opportunity to submit evidence or argument in furtherance of the remanded claim. 

2.  With the Veteran's assistance, as appropriate, obtain all VA or private treatment records pertaining to his claimed disability. 

3.  The Veteran should be afforded an examination by an ophthalmologist to determine the nature and severity of his present service-connected left eye macular microhole with associated operculum.  The claims files and any pertinent evidence in Virtual VA that is not in the claims files must be made available to the ophthalmologist for review before the examination.  In addressing the questions below, the ophthalmologist's opinions must consider the pertinent medical history.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of severity.  Lay statements should be considered, with due consideration of their credibility or lack of credibility, based on other evidence of record or other evidence presented.  Any indicated tests or studies should be conducted.  The ophthalmologist should also consider the following: 

a.  The ophthalmologist is advised that this examination is required because the prior examiner in August 2011 did not address the Veteran's assertions of disability and did not address the presence of any special characteristics of disability not encompassed by regular schedular standards.

b.  The ophthalmologist asked to review the claims files including pertinent examination and treatment reports, lay statements, and other documents that reflect the nature and severity of the left eye macular microhole with associated operculum and elicit relevant symptoms from the Veteran.  In particular, the ophthalmologist is asked to review the August 2011 examination report and also review the Veteran's April 2010 statement of alleged impairments associated with his left eye. 

c.  The ophthalmologist is asked to address impairments asserted by the Veteran in his April 2010 statement, including: loss of depth perception; being able to see out of only one eye at a time; having to cover one eye to be able to see clearly with the other; and, inability to use the left eye for many activities including reading, writing, watching television, and driving.  The ophthalmologist should address whether these assertions are supported by the clinical evidence and address the extent of any such additional associated impairments which are supported by the clinical evidence.  To the extent that the ophthalmologist believes that symptoms reported by the Veteran are not consistent with the medical findings or with the nature of the eye disability, the examiner should note such inconsistencies in the examination report. 

d.  The ophthalmologist should assess the level of functional impairment due to the left eye macular microhole with associated operculum, including its impact on work and work-like functioning. 

e.  A rationale must be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in a legible report. 

4.  The Veteran must be advised that failure to report for a scheduled VA examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655.  

5.  Thereafter, the RO/AMC should again consider referral of the claim for extra-schedular consideration. 

6.  Thereafter, re-adjudicate the claim.  The raised issues of TDIU under 38 C.F.R. § 4.16, as well as entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b) should each be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided with an SSOC and afforded the appropriate opportunity to respond thereto.  The SSOC should also inform the Veteran that during the appeal period, relevant rating provisions and rating instructions (i.e, 38 C.F.R. §§ 3.383, 4.75-4.79) concerning visual impairment disabilities were revised effective December 10, 2008, and that he may be accorded whichever version is to his advantage.  
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


